NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMO VERA,                                 No.    16-16420

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00870-AWI-MJS

 v.
                                                MEMORANDUM*
CONNIE GIPSON, Warden,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN, and RAWLINSON,
Circuit Judges.

      Guillermo Vera, a California state prisoner, appeals pro se from the district

court’s order denying his motion for relief from judgment following the dismissal

of his 42 U.S.C. § 1983 action alleging an Eighth Amendment violation. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Casey


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004), and we affirm.

      The district court did not abuse its discretion by denying Vera’s motion

because Vera did not identify any grounds for relief from the judgment. See Fed.

R. Civ. P. 60(b); United Nat. Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772,

780 (9th Cir. 2009) (setting forth grounds for relief).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      16-16420